Citation Nr: 1716197	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  17-09 211	)	DATE
	)
	)


THE ISSUE

Whether a December 31, 1969, decision of the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) that denied service connection for a psychiatric disorder should be revised or reversed on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel 


INTRODUCTION

The Veteran had active service from December 1952 to December 1954.  

This matter comes before the Board on an original action on the December 2016 motion of the Veteran which alleges CUE in the December 31, 1969, Board decision that denied service connection for a psychiatric disorder.  


FINDINGS OF FACT

1.  A December 31, 1969, Board decision denied the Veteran's claim of entitlement to service connection for a psychiatric disorder.  

2.  The Board did not cite to the presumption of soundness regulations in its December 1969 decision, but this error was not outcome determinative and the outcome of the claim of entitlement to service connection for a psychiatric disorder would not have been manifestly different but for the error.  


CONCLUSION OF LAW

The criteria for revision or reversal of the December 31, 1969, Board decision on the basis of CUE is not warranted.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  38 U.S.C.A. § 7111 (a).  For the purposes of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111 (b); 38 C.F.R. § 20.1406.  

The Board's Rules of Practice define CUE as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  

A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision, VA's failure to fulfill its duty to assist, and a disagreement as to how the facts were weighed or evaluated do not constitute CUE.  38 C.F.R. § 20.1403(d).  Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

The Veterans Claims Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

In Evans v. McDonald, the Court defined CUE as follows: 

Clear and unmistakable error is established when the following conditions are met: First, either (1) the correct facts in the record were not before the adjudicator, or (2) the statutory or regulatory provisions in existence at the time were incorrectly applied.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc); see also Hillyard v. Shinseki, 24 Vet. App. 343, 349 (2011).  Finally, the commission of the alleged error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time that decision was rendered.  Russell, 3 Vet. App. at 313-14; see Bustos v. West, 179 F.3d 1378, 1380 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell); see also King v. Shinseki, 26 Vet. App. 433, 442 (2014) ("Whether it is reasonable to conclude that the outcome would have been different is not the standard that must be met for a motion alleging [CUE] to succeed.  The governing law requires that the error be 'undebatable' and that the commission of the alleged error must have 'manifestly changed the outcome' of the decision." (citing Russell, 3 Vet. App. at 313-14)).  

27 Vet. App. 180, 185 (2014).  

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law, and when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44.  

In a December 2016 motion, the Veteran asserted that there was CUE in the Board's December 31, 1969, decision that denied entitlement to service connection for a psychiatric disorder.  Specifically, he argued that the Board misapplied 38 U.S.C. § 353 (1969) (now 38 U.S.C. § 1153) regarding aggravation of preexisting disabilities, rather than 38 U.S.C. § 311 (1969) (now 38 U.S.C. § 1111) regarding the presumption of soundness.  

The Veteran stated that although the Board found that his psychiatric disorder clearly and unmistakably existed prior to service, it failed to address the second prong of 38 U.S.C. § 311 to discuss whether there was clear and unmistakable evidence that his psychiatric disorder was not aggravated by such service; rather, he asserted that the Board then shifted the aggravation standard to 38 U.S.C. § 353.  He concluded that given the evidence before the Board at the time of its December 31, 1969, decision, had the Board correctly applied 38 U.S.C. § 311, service connection for a psychiatric disability should have been granted, as the facts establish that he had a clean entrance examination, an in-service diagnosis of conversion reaction manifested by chest pain and anxiety, and post-service diagnoses of psychoneurosis, depression, anxiety.  

Moreover, the Veteran asserted that because 38 U.S.C. § 311 applied to the facts of his case, the presumption of in-service aggravation of his psychiatric disability inherently followed; therefore, his claimed psychiatric disorder was presumed aggravated by service under the statutory provisions in place in 1969.  

At the time of the December 1969 Board decision, the law provided that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 311 (1964).  

The provisions of 38 U.S.C. § 311 (the precursor to current 38 U.S.C.A. § 1111) were implemented by 38 C.F.R. § 3.304 (b) (1969), which provided that a veteran was be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  

A review of the evidence of record as it existed at the time of the December 1969 Board decision includes service treatment records which document normal psychiatric evaluations upon October 1952 preinduction examination and December 1954 separation examination.  Notably, the December 1969 Board decision also referred to an in-service mental hygiene consultation where the Veteran displayed a "passive" and "indifferent" attitude and reported a past personal history that was "indicative of a somewhat immature, passive-dependent, inadequate adjustment prior to service" based upon his "largely solitary, unsociable interests and pursuits."  

The resulting diagnosis was "conversion reaction, manifested by chest pains and anxiety in a passive-dependent hypochondriacal individual."  The Board is currently unable to find such evidence upon a thorough review of the claims file, including service treatment records; nevertheless, as such evidence was before the Board at the time of its December 1969 decision, the Board has considered it herein as referenced in the December 1969 Board decision.  

In a June 1964 VA neuropsychiatric examination, the Veteran denied a history of emotional disorders or treatment during active service and denied being a nervous person generally. The examiner noted that there was no diagnosed psychiatric disorder.  A November 1964 special chest examination noted that although the June 1964 psychiatric evaluation showed no obvious psychiatric disorder, the Veteran was over-protective of himself and over-concerned about symptoms which were out of proportion to the objective findings.  

VA treatment records from July 1965 document a diagnosis of passive dependent personality with psychophysiologic nervous system reaction.  A Minnesota Multiphasic Personality Inventory (MMPI) profile showed a great deal of somatic preoccupation and anxiety.  In December 1967, the Veteran was similarly diagnosed with passive dependent personality, which best fit with the description of his mental condition.  

Private treatment records from January 1969 document that an October 1968 examination revealed a diagnoses of mild tension state with depression.  In March 1969, a private physician noted impressions of neurasthenia and anxiety hysteria reaction, based upon the Veteran's history and physical. The physician stated that it was quite difficult to determine the Veteran's emotional etiologies.  That same month, the Veteran was diagnosed with passive aggressive personality and severe psychoneurosis.  In April 1969, he was noted to have diagnoses of neurasthenia and anxiety.  

A June 1969 special chest examination documents a diagnoses of personality trait disorder with inadequate personality probable passive-aggressive type which resulted in marked disability.  A June 1969 special psychiatric examination revealed diagnoses of psychoneurosis, anxiety with depressive and neurosthenic features, and neurovascular headaches.  

Initially, the Board notes that the December 1969 Board decision did not include the language of 38 U.S.C. § 311 or 38 C.F.R. § 3.304(b) within its review of applicable laws and regulations; rather, the Board quoted the language of 38 U.S.C. § 353 and its implementing regulation 38 C.F.R. § 3.306 (1969) regarding the presumption of aggravation for preexisting disabilities.  Nevertheless, in its discussion and evaluation of the case, the 1969 Board stated that the Veteran's claimed psychiatric disorder, while noted within service, was indicated to have existed prior to service.  

Additionally, the 1969 Board's findings of fact included that a psychiatric disorder was noted during examination in service, and that relevant manifestations of the disease reported by the Veteran were associated with his nonservice-connected psychiatric disorder.  Moreover, in its conclusions of the law, the 1969 Board concluded that a psychiatric disorder which clearly and unmistakably existed prior to service was not aggravated during service and was not proximately due to or the result of service-connected disability.  The included citations again referred to 38 U.S.C. § 353 and 38 C.F.R. § 3.306; however, the substance of the 1969 Board conclusion addressed both prongs of the presumption of soundness.  

Therefore, while the 1969 Board decision did not cite the applicable statutory or regulatory language, this error was not outcome determinative and the inclusion of such a discussion would not have resulted in a manifestly different outcome to which reasonable minds could not differ.  Although there were no noted psychiatric abnormalities during the Veteran's October 1952 preinduction examination, he did report a past personal history that was "indicative of a somewhat immature, passive-dependent, inadequate adjustment prior to service" based upon his "largely solitary, unsociable interests and pursuits."  

Moreover, the evidence of record supports the conclusion that a preexisting psychiatric disorder was clearly and unmistakable not aggravated by active service, as the Veteran's separation examination revealed no psychiatric abnormalities, and the next relevant evidence of record, a June 1964 VA neuropsychiatric examination revealed no diagnosed psychiatric disorder.  

Thus, to the extent that the 1969 Board erred in its decision by not discussing the application of 38 U.S.C. § 311 (1964) and 38 C.F.R. § 3.304(b) (1969), this error was not outcome determinative because the Board nonetheless considered all relevant evidence of record and made the proper findings and conclusions to show that the presumption of soundness had been rebutted.  

To the extent that the Veteran asserts that the 1969 Board erroneously applied 38 U.S.C. § 353, shifting the burden of proving aggravation to the Veteran, this is inconsistent with the findings and conclusions of the 1969 Board, as discussed above.  Moreover, to the extent that he asserts that because 38 U.S.C. § 311 and the presumption of soundness applied to the facts of his case, a presumption of in-service aggravation of his psychiatric disability inherently followed.  Such an assertion inaccurately conflates the statutory and regulatory provisions regarding the presumption of soundness and the presumption of aggravation discussed above.  

Even assuming, arguendo, that the 1969 Board had only found that the Veteran's claimed psychiatric disability clearly and unmistakably preexisted service, thereby failing to rebut the second prong of the presumption of soundness, it would not follow that the 1969 Board would be required to presume that a preexisting psychiatric disability had been aggravated by service as claimed by the Veteran; rather, had the presumption of soundness not been met, he would simply be presumed to be sound upon entry, and his claim considered under the standard provisions for service connection.  

Yet, even in that scenario, the outcome of the claim would not be manifestly different based upon the facts before the Board in December 1969, as there was no probative evidence of a nexus between an in-service event, disease, or injury, and a post-service psychiatric disability.  38 U.S.C. 3.310.  

Additionally, even if the Board had failed to consider the second prong of the presumption of soundness, in conducting a presumption of soundness analysis under § 3.304(b) at the time of the 1969 decision, it was not required to find clear and unmistakable evidence that the disability was not aggravated by service.  

A precedential opinion issued many years after the Board decision in question, the VA General Counsel concluded that 38 C.F.R. § 3.304(b) conflicted with 38 U.S.C.A. § 1111, and that the regulation was therefore invalid.  See VAOPGCPREC 3-2003 (2003).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) subsequently adopted the General Counsel's position.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  However, judicial decisions that formulate new interpretations of the law subsequent to a VA decision cannot be the basis of a valid CUE claim.  Berger v. Brown, 10 Vet. App. 166, 170 (1997); see also 38 C.F.R. § 20.1403(e) (2016).  

In any event, in Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005), the Federal Circuit specifically held that the presumption of soundness interpretation articulated in Wagner, 370 F.3d 1089, does not have retroactive application in a CUE case.  Thus, any failure of the Board to find that the Veteran's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis could not be considered to be CUE.  Moreover, any disagreement as to how the Board evaluated the evidence (and how it concluded from the evidence that the Veteran's claimed psychiatric disability pre-existed service and was not aggravated by service) is inadequate to rise to the level of CUE.  Simmons v. West, 14 Vet. App. 84, 89 (2000); Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In sum, the Veteran has not presented evidence of CUE in the December 31, 1969, Board decision that denied entitlement to service connection for a psychiatric disorder.  Therefore, the motion to reverse or revise that decision is denied.  

Finally, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, such duties do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no further discussion regarding the duties to notify or to assist is needed.


ORDER

The motion to revise or reverse the December 31, 1969, Board decision that denied service connection for a psychiatric disorder, on the basis of CUE, is denied.  



                       ____________________________________________
L. HOWELL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



